Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
2. 	The following is an examiner’s statement of reasons for allowance: Applicant claims a multilayer composite as recited in claim 1. The closest prior art, Okunaka, U.S. Pre Grant
Publication 2016/0009054, teaches a carbon fiber reinforced thermoplastic composite material having layer (I) and (II) wherein layer (1) comprises layers 2A and 2B illustrating inner plies and two outer plies wherein layer (I) contains a carbon fibers aligned in one direction and a thermoplastic resin and layer (IJ) comprises carbon fibers aligned in one direction and a thermoplastic resin that can include a polycarbonate-based resin. Okunaka also teaches that that the fibers in layer (1) are orthogonal to the directions of the fibers of layer (II) at approximately
90 °. Also, Okunaka teaches the use of continuous fiber. A ratio of layer (I) to layer (II) ranges from 0.49 to 0.5. Okunaka teaches that the carbon fiber contained in layer (I) ranges from 25 to
65% by volume with respect to the entire volume of layer (1). Okunaka fails to teach or suggest that the outer plies have a fiber content of not more than 42% by volume with certain specificity.

	In summary, claims 16, 18 and 20-30 are allowed.


Allowance.”

Conclusion
3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-
1530. The examiner can normally be reached on 8:30 am - 5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.
/CAMIE S THOMPSON/
Primary Examiner, Art Unit 1786